Citation Nr: 0601638	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1986 
to July 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In a November 2002 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  
Subsequently, in April 2003, the RO denied his claim for 
service connection for schizoaffective disorder.  
In November 2003, to support his claim for mental illness 
purportedly related to his service in the military, the 
veteran testified at a hearing at the RO before a local 
Decision Review Officer (DRO).  The veteran more recently 
testified at a videoconference hearing in October 2004 before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of these proceedings are on file.  

In January 2005, the Board issued a decision denying service 
connection for a psychiatric disorder - inclusive of 
schizoaffective disorder and PTSD.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  In 
August 2005, during the pendency of this appeal to the Court, 
his attorney and VA's Office of General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication.  The Court granted the joint motion 
later that month and returned the case to the Board for 
compliance with the directives specified.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

The matters raised in the joint motion primarily concern the 
Board's interpretation and analysis of the report of an 
October 2002 VA examination in denying the veteran's claim.  
In its January 2005 decision, the Board denied the portion of 
the claim concerning PTSD based upon the VA examiner's 
finding that the veteran did not meet the criteria for a 
diagnosis of this condition.  And insofar as a psychiatric 
disorder other than PTSD, the Board noted the examiner's 
diagnosis of schizoaffective disorder and statement that 
self-reported events during service "may have exacerbated an 
underlying psychopathology" -- however, it was determined 
that the evidence still weighed against this aspect of the 
claim in that the examiner had not reviewed the veteran's 
claims file, which would have disclosed no objective evidence 
of a psychiatric condition in service.  Also noted was that 
there was nothing in the veteran's service medical records 
(SMRs) that would rebut the presumption of soundness, and 
thus, even suggest a pre-existing condition that had worsened 
during service.  

In the joint motion, it was observed that the October 2002 
examiner provided an opinion ruling out a diagnosis of PTSD 
without having had the opportunity to review the claims file, 
which included VA outpatient records showing instances of 
treatment for PTSD that may have impacted the eventual 
diagnosis (or lack thereof).  The joint motion then stated 
that the Board's prior determination that schizoaffective 
disorder was not service-related, notwithstanding the 
examiner's finding as to the etiology of this condition, was 
not supported by adequate reasons and bases, including with 
regard to application of the presumptions of soundness and/or 
presumption of aggravation under 38 U.S.C.A. §§ 1111 and 
1153.  So it was recommended the veteran undergo another 
examination to obtain findings that were more definitive and 
supported by the record.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Also suggested was that a 
further attempt be made to verify his alleged stressors 
in service, in support of his claimed PTSD.

Taking into consideration the above concerns raised by the 
joint motion, the Board has determined that additional 
development of the veteran's claim is required, involving 
initially the matter of service connection for PTSD.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Under the above provision, service connection may be 
established when there is a clinical diagnosis of PTSD, which 
has been medically linked to a verified in-service stressor.  
For this reason, a diagnosis of PTSD in and of itself, 
without correlation to a confirmed in-service stressor, would 
not necessarily assist in resolving the veteran's claim.  So 
prior to resolving whether a diagnosis of PTSD is appropriate 
in this case, the RO should undertake further development to 
attempt to confirm at least one of his claimed in-service 
stressors, in accordance with the development actions 
specified below.  

In this case, the veteran has not alleged participation in 
combat, and as a result his claimed stressful experiences 
during service must be verified through objective 
information, such as service records.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); Cohen, 10 Vet. App. at 142.  As an 
initial step in assisting him with stressor verification, the 
RO should provide him with another opportunity to offer 
information regarding his claimed stressors, which would 
support a search for relevant records from the unit(s) in 
which he served.  His alleged stressors include a 1988 
incident in which he reportedly was physically accosted by 
another serviceman; having been threatened by his roommate 
with a weapon; having had a military assignment at a mortuary 
in Camp Lejeune; witnessing an individual commit suicide in 
1990 aboard the ship on which he was stationed; and 
witnessing a boating accident that resulted in serious injury 
to another serviceman.  These experiences do not appear to be 
inherently verifiable, without additional supporting details 
(concerning date, location, individuals involved, etc.).  

The RO should then obtain the veteran's complete service 
personnel records for the time period during which he served 
on active duty.  Furthermore, if sufficient supporting 
details are received from him that would permit a search of 
records from the units in which he served, the RO should 
contact the United States Armed Services Center for Unit 
Records Research (USASCURR) to research his unit records to 
obtain further relevant information on his claimed in-service 
experiences.   

Provided that at least one of the claimed stressors is 
eventually verified, then a medical opinion would be 
necessary to address whether a diagnosis of PTSD, which has 
been linked to one or more verified stressors, is warranted.  
As explained in greater detail below, this would involve an 
additional inquiry being incorporated into the opinion the 
Board is requesting from the psychiatrist that examined the 
veteran in October 2002, in connection with his general 
psychiatric condition and whether it is service-related.

With regard to the remaining issue of service connection for 
a psychiatric disorder other than PTSD, including 
schizoaffective disorder, more conclusive information as to 
the likely etiology of any current psychiatric condition 
would be useful in adjudicating this portion of claim on 
appeal.  The October 2002 VA examiner's statement concerning 
the history of the veteran's schizoaffective disorder appears 
to suggest that he had an underlying mental health condition 
(a "psychopathology in the schizo-affective domain") that 
pre-existed service, and underwent aggravation therein.  The 
veteran's SMRs do not show any actual notation of a 
psychiatric condition on induction, or record of mental 
health treatment during service.  Thus,  a more definitive 
and well-supported conclusion as to the etiology of the 
diagnosed schizoaffective disorder is needed that is based on 
a review of the veteran's claims file, in addition to his own 
reported history.  So a supplemental opinion that addresses 
this issue should be obtained from the October 2002 VA 
examiner.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).  
The VA psychiatrist need only address the veteran's claimed 
PTSD to the extent that one or more 
in-service stressors have been confirmed.
Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain the veteran's complete service 
personnel records from the National 
Personnel Records Center (NPRC) for the 
time period in which he served, and 
associate these documents with the 
claims file.

2.	Also obtain all additional outpatient 
records from the West Haven VAMC dated 
since March 2003, and associate these 
records with the claims file.  
(Note:  since receiving the case back 
from the Court, the veteran's 
representative has submitted additional 
medical records from the VA Connecticut 
Health Care System regarding the 
veteran's treatment for PTSD in April, 
May and/or June 2001).

3.	Request that the veteran provide any 
additional helpful information 
concerning his claimed stressors in 
service.  This includes supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
incident(s) occurred (preferably, 
within no more than a 60-day time 
period for each claimed incident).  

4.	With this additional information from 
the veteran concerning his alleged 
stressors, as well as that gleaned from 
his service personnel records, 
contact CURR and attempt to 
independently verify his stressors.  
(Note:  CURR is now called the U. S. 
Army and Joint Services Records 
Research Center (JSRRC) and is located 
at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.

5.	If possible, have the psychiatrist 
who examined the veteran in October 
2002 submit an addendum to that 
evaluation.  The psychiatrist is asked 
to review the relevant medical evidence 
in this case, including a copy of this 
remand, and provide a supplemental 
opinion indicating whether the veteran 
had a psychiatric disorder (other than 
PTSD) prior to entering the military, 
and if so, whether this pre-existing 
condition was aggravated during service 
beyond its natural progression.  If it 
is determined the veteran did not have 
a psychiatric disorder (other than 
PTSD) prior to service, then the 
examiner should indicate whether the 
veteran has any current psychiatric 
disability that is at least as likely 
as not (i.e., 50 percent or greater 
probability) directly related to his 
military service.

Additionally, provided that at least 
one of the veteran's claimed stressors 
is objectively confirmed, the 
psychiatrist should also express an 
opinion indicating whether it is at 
least as likely as not the veteran has 
PTSD according to the DSM-IV criteria, 
and if he does, whether it is at least 
as likely as not the PTSD is due to a 
verified stressor(s) in service.  
Notify the examiner that only those 
stressors that were independently 
confirmed, or otherwise presumed 
confirmed, are to be considered.  If 
PTSD is diagnosed, the examiner must 
indicate what specific stressor was the 
basis of the diagnosis.  If it is not 
diagnosed, the examiner should explain 
why the veteran does not meet the DSM-
IV criteria for this diagnosis.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a 
psychologist/psychiatrist who is 
equally qualified to make these 
determinations.  (Note:  if the latter 
situation arises, this probably will 
require having the veteran reexamined.)

If no opinion can be rendered without 
resorting to pure speculation, explain 
why this is not possible.
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand.  The examiner must note 
in the addendum that he or she has 
reviewed the claims file.

6.	Review the claims file.  If any 
development is incomplete, including if 
the supplemental opinion (or VA 
examination report, if a new 
examination has been obtained) does not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the veteran's claim 
for service connection for a 
psychiatric disorder, inclusive of 
schizoaffective disorder and PTSD, 
in light of the additional evidence 
obtained.  As for the portion of his 
claim involving a psychiatric disorder 
other than PTSD, the RO should note its 
consideration of the applicable legal 
provisions governing claims for service 
connection based upon aggravation in 
service of a pre-existing condition -- 
in particular, 38 U.S.C.A. §§ 1111 and 
1153, and 38 C.F.R. § 3.306, as well as 
VAOPGCPREC 3-2003 (July 16, 2003).  
If the claim is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

